—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered October 24, 1995, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 10 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). We see no reason to disturb the jury’s determinations as to the credibility of witnesses.
We perceive no abuse of discretion in sentencing.
Defendant’s remaining claims, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review *185these claims, we would reject them. Concur — Sullivan, J. P., Williams, Wallach, Rubin and Mazzarelli, JJ.